Exhibit 10.40
 
2002 SPECIAL SEVERANCE PAY PLAN
FOR AMGEN EMPLOYEES
 
This Plan provides severance benefits to employees of Amgen Inc. (“Amgen”) and
its subsidiaries (collectively, the “Employer”) who meet the requirements set
forth in Section 1 of this Plan. The Plan is administered by Amgen, which is the
Plan Administrator.
 
1.  Eligibility
 
(a)  Generally, an employee will be eligible for this Plan if he or she is
subject to one of the following qualifying events:
 
(i)  Group termination or job elimination.    Termination due to group
terminations or job eliminations designated by Amgen as qualifying events.
 
(ii)  Job restructuring or reclassification.    Down grades of two salary grades
or more as a result of job restructuring or reclassification, or
reclassifications of a part-time position to a full-time position, designated by
Amgen as qualifying events. This is not intended to include staff members who
are demoted for performance or disciplinary reasons.
 
(iii)  Relocation.    Terminations due to employee’s refusal of Employer’s
request to relocate employee’s principal place of employment to a location more
than 50 miles or more from that employee’s current principal place of
employment.
 
However, the Plan Administrator may, in its sole discretion, determine from time
to time that an employee is eligible for this Plan even if he or she does not
experience one of the foregoing qualifying events.
 
(b)  Notwithstanding the foregoing, employees who are eligible for severance
benefits under the following arrangements shall not also be eligible for this
Plan unless the Plan Administrator determines otherwise in its sole discretion:
 
(i)  the Immunex Corporation Amended and Restated Leadership Continuity Policy;
 
(ii)  the Immunex Corporation Employee Severance Plan;
 
(iii)  the Immunex Corporation Severance Plan;
 
(iv)  the Purchase Agreement among American Home Products Corporation, AHP
Subsidiary Holding Corporation, and Immunex Corporation; or
 
(v)  any individual severance agreement.
 
(c)  Each employee who is eligible for this Plan shall be hereafter referred to
as a “Participant”
 
2.  Benefits
 
(a)  Basic Benefit
 
Each Participant will receive a Basic Benefit of one month of Base Pay, as set
forth on the benefit schedule attached to this Plan. “Base Pay” shall mean the
Participant’s base salary or wages (excluding overtime pay, bonuses,
commissions, premium pay, shift



1



--------------------------------------------------------------------------------

differentials, MIP VEP, SRA, Stock Options, and/or other compensation)
immediately prior to the last date of employment. The base monthly rate of pay
of a Participant who is paid by the hour shall be his or her regular hourly rate
multiplied times his or her regularly scheduled hours per week (which is 40 for
full-time employees). The Plan Administrator’s determination of Base Pay shall
be final and binding.
 
(b)  Enhanced Benefit
 
If a Participant agrees to terminate employment on good terms with the Employer
by signing the release form prescribed by the Plan Administrator (“Release”) and
filing the Release with the Plan Administrator within the time period prescribed
by the Plan Administrator, the Participant shall receive an Enhanced Benefit in
addition to his or her Basic Benefit payable under Section 2(a). This Enhanced
Benefit are set forth on the benefit schedule attached to this Plan.
 
(c)  Form of Payment
 
(i)  Basic and Enhanced Benefits payable under Sections 2(a) and (b) normally
shall be paid as a cash lump sum subject to withholding as set forth under
Section 3(a).
 
(ii)  A Participant’s Basic and Enhanced Benefits shall commence immediately
after the Participant’s last day of work, or as soon thereafter as is
administratively practical.
 
(iii)  A Participant shall not be an employee of the Employer during his or her
Salary Continuation period.
 
(d)  Additional Benefits
 
A Participant who receives Enhanced Benefits shall also be eligible for the
following Additional Benefits:
 
(i)  The Participant shall be offered outplacement counseling services selected
by the Plan Administrator for the number of weeks of outplacement benefits shown
on the benefit schedule attached to this Plan.
 
(ii)  A Participant who purchases medical, dental or vision COBRA continuation
coverage for himself or herself or for his or her spouse or dependents in
accordance with the Employer’s customary COBRA procedures and rules shall not be
required to pay for that coverage period of time specified on the benefit
schedule attached to this Plan. Thereafter, normal COBRA premiums shall be
charged. “COBRA” refers to the health care continuation requirements of Part 6
of Title I of the Employee Retirement Income Security Act of 1974.
 
(e)  Integration with WARN Act and Similar Laws
 
A Federal law, the WARN Act, requires that advance notice be given to employees
of certain layoffs. Other laws may impose similar notice requirements or require
that pay-in-lieu-of-notice, waiting-time penalties, severance pay, or similar
benefits be paid. The Employer shall be entitled to subtract from any benefits
payable to a Participant under this Plan any other amount it is legally required
to pay to the Participant under such laws, plus any compensation and benefits
paid to the Participant following distribution of such a legally-required notice
of termination to the Participant. Similarly, benefits paid under this Plan
shall be applied to satisfy any legal obligations the Employer may have under
such laws. This subsection



2



--------------------------------------------------------------------------------

shall also apply with respect to any amounts payable to a Participant under any
employment law or doctrine on account of his or her termination of employment.
The reductions authorized by this subsection shall be effected in the manner
specified by the Plan Administrator, however, they shall not have the effect of
reducing a Participant’s Enhanced Benefit below the equivalent of one month Base
Pay.
 
(f)  Notwithstanding the foregoing, the Plan Administrator may, in its sole
discretion, determine from time to time that different benefits be payable, or
that such benefits not be subject to section 2(e).
 
3.  Other Rules
 
(a)  Taxes
 
Income and payroll taxes shall be withheld from benefits under the Plan as the
Employer determines to be required by law.
 
(b)  Relation to Other Plans
 
Benefits under this Plan shall not be counted as “compensation” for purposes of
determining benefits under any other benefit plan or similar arrangement of the
Employer or its affiliates, and all such plans or similar arrangements, to the
extent inconsistent, are hereby so amended.
 
(c)  Effective Date, Plan Year, Amendment, and Termination of Plan
 
This Plan is intended to be a temporary plan. It went into effect on January 1,
2002, and it shall expire when the Plan Administrator determines that no more
Basic or Enhanced Benefits will be payable (although outplacement and subsidized
COBRA benefits shall remain payable for the full period prescribed in Section
2(b)). The Plan’s Plan Year is the 12-month period ending on December 31. Amgen
Inc., acting through its Vice President of Human Resources, shall have the
right, in its non-fiduciary capacity as settlor, to amend the Plan or to
terminate it at any time (by a formal, written, and explicit instrument),
prospectively or retroactively, for any reason, without notice to Employees or
Participants and even if currently payable benefits are reduced or eliminated.
No person shall have any vested right to benefits under this Plan. By letter or
other written notice to an Employee, the Plan Administrator may elect to
increase or decrease Plan benefits, or otherwise modify the terms of the Plan,
as to that Employee.
 
(d)  Claims Procedure
 
(i)  Normally, a Participant need not present a formal claim in order to qualify
for rights or benefits under this Plan. However, if any person (“Claimant”) does
not believe he or she will receive the benefits to which the person is entitled
or believes that the Plan is not being operated properly, that fiduciaries of
the Plan have breached their duty, or that his or her own legal rights are being
violated with respect to the Plan, the Claimant must file a formal claim under
the procedures set forth in this section. A formal claim must be filed within 90
days of the date on which the Claimant (or his or her predecessor in interest)
first knew (or should have known) of the facts which the claim is based, unless
the Plan Administrator in writing consents otherwise. The procedures in this
section shall apply to all claims that any person has with respect to the Plan,
including claims against fiduciaries and former fiduciaries, except to the



3



--------------------------------------------------------------------------------

extent the Plan Administrator determines, in its sole discretion, that it does
not have the power to grant, in substance, all relief reasonably being sought by
the Claimant.
 
(ii)  A claim by any person shall be presented to the Plan Administrator in
writing. A claims official appointed by the Plan Administrator shall, within 90
days of receiving the claim, consider the claim and issue his or her
determination thereon in writing. The claims official may extend the
determination period for up to an additional 90 days by giving the Claimant
written notice. If the claim is granted, the benefits or relief the Claimant
seeks will be provided.
 
(iii)  If the claim is wholly or partially denied, the claims official shall,
within 90 days (or such longer period as described above), provide the Claimant
with written notice of the denial, setting forth, in a manner calculated to be
understood by the Claimant:
 
a.  the specific reason or reasons for the denial;
 
b.  specific references to pertinent Plan provisions on which the denial is
based;
 
c.  a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why the material or
information is necessary; and
 
d.  an explanation of the Plan’s claim review procedure.
 
With the consent of the Claimant, this determination period can be extended
further. If the claims official fails to respond to the claim in a timely
manner, the Claimant may treat the claim as having been denied by the claims
official.
 
(iv)  Each Claimant shall have the opportunity to appeal in writing the claims
official’s denial of a claim to a review official designated by the Plan
Administrator (which may be a person or a committee) for a full and fair review.
A Claimant must request review of a denied claim within 60 days after receipt by
the Claimant of written notice of denial of his or her claim or within 60 days
after such written notice was due, if the written notice was not sent. In
connection with the review proceeding, the Claimant or his or her duly
authorized representative may review pertinent documents and may submit issues
and comments in writing. The Claimant may only present evidence and theories
during the review that the Claimant presented during the claims procedure,
except for information that the claims official requested the Claimant to
provide to perfect the claim (see clause (iii)(c)). Any claims that the Claimant
does not in good faith pursue through the review stage of the procedure shall be
treated as having been irrevocably waived.
 
(v)  The Plan Administrator shall adopt procedures pursuant to which claims
shall be reviewed and may adopt different procedures for different claims
without being bound by past actions. Any procedures adopted, however, shall be
designed to afford a Claimant a full and fair review of his or her claim.
 
(vi)  The decision by the review official review of a claim shall be made not
later than 60 days after the written request for review is received by the Plan
Administrator, unless special circumstances require an extension of time for
processing, in which case a



4



--------------------------------------------------------------------------------

decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review, unless the Claimant agrees to a greater
extension of that deadline.
 
(vii)  The review decision shall be in writing and shall include specific
reasons for the decision written in a manner calculated to be understood by the
Claimant, with specific references to the pertinent Plan provisions on which the
decision is based.
 
(viii)  The Plan Administrator shall modify these claim procedures without
amending the Plan to the extent it determines modifications are appropriate to
comply with applicable law.
 
(e)  Effect of Fiduciary Action
 
(i)  The Plan shall be interpreted by the Plan Administrator and all Plan
fiduciaries in accordance with the terms of the Plan and their intended
meanings. However, the Plan Administrator and all Plan fiduciaries shall have
the discretion to make any findings of fact needed in the administration of the
Plan, and shall have the discretion to interpret or construe ambiguous, unclear
or implied (but omitted) terms in any fashion they deem to be appropriate in
their sole judgment. The validity of any such finding of fact, interpretation,
construction, or decision shall not be given de novo review if challenged in
court, by arbitration, or in any other forum, and shall be upheld unless clearly
arbitrary or capricious.
 
(ii)  To the extent the Plan Administrator or any Plan fiduciary has been
granted discretionary authority under the Plan, the Plan Administrator’s or Plan
fiduciary’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter.
 
(iii)  If, due to errors in drafting, any Plan provision does not accurately
reflect its intended meaning, as demonstrated by consistent interpretations or
other evidence of intent, or as determined by the Plan Administrator in its sole
and exclusive judgment, the provision shall be considered ambiguous and shall be
interpreted by the Plan Administrator and all Plan fiduciaries in a fashion
consistent with its intent, as determined by the Plan Administrator. The Plan
Administrator shall amend the Plan retroactively to cure any such ambiguity,
notwithstanding anything in the Plan to the contrary.
 
(iv)  This Section may not be invoked by any person to require the Plan to be
interpreted in a manner that is inconsistent with its interpretation by the Plan
Administrator or by any Plan fiduciaries. All actions taken and all
determinations made in good faith by the Plan Administrator or by Plan
fiduciaries shall be final and binding on all persons claiming any interest in
or under the Plan.
 
(f)  Duties of the Plan Administrator
 
The Plan Administrator shall be responsible for the general administration and
management of the Plan. The Plan Administrator shall have all powers and duties
necessary to fulfill its responsibilities, including, but not limited to, the
following powers and duties:
 
(i)  To interpret and apply the Plan as it, in its sole discretion, determines
to be appropriate; and
 
(ii)  To determine all questions relating to the eligibility of persons to
participate or receive benefits as it, in its sole discretion, deems to be
appropriate.



5



--------------------------------------------------------------------------------

 
(g)  Costs and Indemnification
 
All costs of administering the Plan shall be paid by the Employer, with one
exception: Any expenses incurred in resolving disputes among different Claimants
as to their entitlement to a Plan benefit shall be charged against the benefit,
which shall be reduced accordingly. To the extent permitted by applicable law,
the Employer shall indemnify and save harmless its officers, directors, and
employees against any and all expenses, liabilities, and claims (including legal
fees incurred to defend against such liabilities and claims) arising out of
their discharge in good faith of their administrative and fiduciary
responsibilities with respect to the Plan. Expenses and liabilities arising out
of willful misconduct shall not be covered under this indemnity. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Employer or provided by the Employer or under any bylaw,
agreement, vote of stockholders or disinterested directors, or otherwise.
 
(h)  Duty To Provide Data
 
Every person claiming a benefit under this Plan is responsible for informing the
Plan Administrator of his or her mailing address and each change of mailing
address. If a person fails to give notice of his or her correct address, the
Plan Administrator, the Employer, and Plan fiduciaries shall not be obliged to
search for, or to ascertain, his or her whereabouts.
 
(i)  Limitation on Rights of Employees
 
The Plan is strictly a voluntary undertaking on the part of the Employer and
shall not constitute a contract between the Employer and any person, or
consideration for, or an inducement or condition of, the employment of any
employee. Except as otherwise required by statute, nothing in the Plan shall
give any employee the right to be retained in the service of the Employer or to
interfere with or restrict the right of the Employer, which is hereby expressly
reserved, to discharge or retire any employee at any time for any reason not
prohibited by statute, without the Employer being required to show cause for the
termination. Except as otherwise required by statute, inclusion under the Plan
will not give any employee any right or claim to any benefit hereunder except to
the extent such right has specifically become fixed under the terms of the Plan.
The doctrine of substantial performance shall have no application to employees
or Participants. Each condition and provision, including numerical items, has
been carefully considered and constitutes the minimum limit on performance that
will give rise to the applicable right.
 
(j)  Governing Law
 
The Plan shall be interpreted, administered and enforced in accordance with the
Employee Retirement Income Security Act of 1974, and the rights of Participants
and all other persons shall be determined in accordance with that law. To the
extent that state law is applicable, however, the statutes and common law of the
State of California (excluding its choice of laws doctrines) shall apply.
 
(k)  Status of Plan
 
This Plan is a welfare plan subject to ERISA.



6



--------------------------------------------------------------------------------

 
(l)  Plurals
 
Where the context so indicates, the singular shall include the plural and vice
versa.
 
(m)  Titles
 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.
 
(o)  References
 
Unless the context clearly indicates to the contrary, a reference to a statute
or document shall be construed as referring to any subsequently enacted,
adopted, or executed counterpart.
 
To record the Plan as set forth herein, effective as of January 1, 2002, the
Company has caused its authorized officer to execute the same this 25th day of
July, 2002.
 
AMGEN INC.
By:
 
/s/    BRIAN MCNAMEE        

--------------------------------------------------------------------------------

   
Brian McNamee
Senior Vice President, Human Resources



7



--------------------------------------------------------------------------------

Amgen Severance Plan (as of March 5, 2002)
 

   
Group A
Grades 11 to 21

--------------------------------------------------------------------------------

 
Group B
Grades 22 to 27

--------------------------------------------------------------------------------

 
Group C
Grades 28, 29, L1

--------------------------------------------------------------------------------

 
Group D
Grades 30, 31, L2, L3

--------------------------------------------------------------------------------

 
Group E
Grades 32, 33

--------------------------------------------------------------------------------

Base Severance
Amount
 
1 month of Base Pay(1)(2)
 
1 month of Base Pay(1)(2)
 
1 month of Base Pay(1)(2)
 
1 month of Base Pay(1)(2)
 
1 month of Base Pay(1)(2)
Enhanced Severance Benefits(3)
               
•   Additional Base Severance
 
2 months of Base Pay
 
2 months of Base Pay
 
2 months of Base Pay
 
5 months of Base Pay
 
1 year of Base Pay and
Incentive(4)
(less the Base
Severance Amount)
•   Service Premium
 
2 weeks Base Pay for
each year of service
(rounded up)(5)
 
2 weeks Base Pay for
each year of service
(rounded up)(5)
 
2 weeks Base Pay for
each year of service
(rounded up)(5)
 
2 weeks Base Pay for
each year of service
(rounded up)(5)
 
—  
Additional Severance Benefits(3)
               
•   Company-Subsidized     COBRA (6)
 
For length of severance period (7)
 
For length of severance period (7)
 
For length of severance period (7)
 
For length of severance period (7)
 
For length of severance period (7)
•   Outplacement Services(8)
 
1 month
 
3 months
 
6 months
 
6 months
 
12 months
Minimum Base
Severance
 
1 month of Base Pay
(without signing Severance Agreement)
or
4 months of Base Pay(9)
 
1 month of Base Pay
(without signing Severance Agreement)
or
4 months of Base Pay(9)
 
1 month of Base Pay
(without signing Severance Agreement)
or
4 months of Base Pay(9)
 
1 month of Base Pay
(without signing Severance Agreement)
or
6 months of Base Pay(9)
 
1 month of Base Pay
(without signing Severance Agreement)
or
1 year of Base Pay and Incentive(9)
Maximum Base Severance
 
12 months of Base
Pay
 
12 months of Base
Pay
 
12 months of Base
Pay
 
12 months of Base
Pay
 
1 year of Base Pay
and Incentive

--------------------------------------------------------------------------------

(1)
 
“Base Pay” shall mean the Eligible Employee’s base salary or wages (excluding
overtime pay, bonuses, commissions, premium pay, shift differentials, MIP, VEP,
SRA, Stock Options, and/or other compensation) immediately prior to the last
date of employment.

(2)
 
The Company shall be entitled to withhold from amounts to be paid to the severed
Employee any federal, state or local withholding or other taxes which it is from
time to time required by law to withhold.

(3)
 
Enhanced and Additional Severance Benefits are provided only if Eligible
Employee executes and does not revoke Severance Agreement.



8



--------------------------------------------------------------------------------

 
4
 
“Incentive” shall mean the Eligible Employee’s target annual bonus (target %
multiplied by annual base salary) immediately prior to the last date of
employment.

 
5
 
“Years of Service” shall mean, beginning on the Eligible Employee’s date of
hire, each full and partial year of an Eligible Employee’s employment by the
Company.

 
6
 
So long as Eligible Employee and/or eligible dependents timely take the required
steps to initiate such coverage. COBRA benefits are provided for the length of
the severance period or until Eligible Employee and/or eligible dependents no
longer qualify for COBRA continuation benefits, whichever is earlier.

 
7
 
“Severance Period” shall mean with respect to each Group A, B, and C employee,
three (3) months plus the number of weeks equal to two (2) times such Employee’s
Years of Service. With respect to each Group D employee, it shall mean six (6)
months plus the number of weeks equal to two (2) times such Employer’s Years of
Service. With respect to each Group E employee, it shall mean one (1) year.

 
8
 
Outplacement Services are provided for the lengths of time indicated above or
until employee becomes re-employed, whichever is earlier.

 
9
 
Only if Eligible Employee executes and does not revoke Severance Agreement.

 
This form is intended to be used for informational purposes only. Nothing in
this form or told to you by any Amgen employee is a contract or an offer of a
contract. Neither this form nor anything told to you by any Amgen employee
creates a legally enforceable right or expectancy in any staff member. To the
extent that this form or anything told to you by any Amgen employee differs from
what is provided you in your Severance Agreement, the Severance Agreement
controls. Additionally, nothing in this document modifies the at-will nature of
employment at Amgen.



9